
	
		II
		110th CONGRESS
		2d Session
		S. 3366
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2008
			Mr. Nelson of Florida
			 (for himself, Ms. Stabenow,
			 Ms. Collins, Mr. Cardin, and Mr.
			 Martinez) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To protect, conserve, and restore native fish, wildlife,
		  and their natural habitats at national wildlife refuges through cooperative,
		  incentive-based grants to control, mitigate, and eradicate harmful nonnative
		  plant species, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Refuge Ecology Protection,
			 Assistance, and Immediate Response Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The National
			 Wildlife Refuge System is the premier land conservation system in the
			 world.
				(2)Harmful nonnative
			 species are the leading cause of habitat destruction in national wildlife
			 refuges.
				(3)More than 675
			 known harmful nonnative species are found in the National Wildlife Refuge
			 System.
				(4)Nearly 8,000,000
			 acres of the National Wildlife Refuge System contain harmful nonnative
			 species.
				(5)The cost of early
			 identification and removal of harmful nonnative species is dramatically lower
			 than removing an established invasive population.
				(6)The cost of the
			 backlog of harmful nonnative species control projects that need to be carried
			 out in the National Wildlife Refuge System is over $361,000,000, and the
			 failure to carry out such projects threatens the ability of the System to
			 fulfill its basic mission.
				(b)PurposeThe
			 purpose of this Act is to encourage partnerships among the United States Fish
			 and Wildlife Service, other Federal agencies, States, Indian tribes, and other
			 interests for the following objectives:
				(1)To protect,
			 enhance, restore, and manage a diversity of habitats for native fish and
			 wildlife resources within the National Wildlife Refuge System through
			 monitoring and management of harmful nonnative species, including control of
			 harmful nonnative plant species.
				(2)To promote the
			 development of voluntary State assessments to establish priorities for
			 controlling harmful nonnative plant and animal species that threaten or
			 negatively impact refuge resources.
				(3)To promote
			 greater cooperation among Federal, State, and local land and water managers,
			 and owners of private land, water rights, or other interests, to implement
			 ecologically based strategies to eradicate, mitigate, and control harmful
			 nonnative plant species that threaten or negatively impact refuge resources
			 through a voluntary and incentive-based financial assistance grant
			 program.
				(4)To establish an
			 immediate response capability to combat incipient harmful nonnative plant
			 species invasions.
				3.DefinitionsFor the purposes of this Act:
			(1)Appropriate
			 committeesThe term appropriate Committees means the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate.
			(2)ControlThe
			 term control means, as appropriate, eradicating, suppressing,
			 reducing, or managing harmful nonnative species from areas where they are
			 present; taking steps to detect early infestations on at-risk native habitats;
			 and restoring native species and habitats to reduce the effects of harmful
			 nonnative species.
			(3)Environmental
			 soundnessThe term environmental soundness means the
			 extent of inclusion of methods, efforts, actions, or programs to prevent or
			 control infestations of harmful nonnative species, that—
				(A)minimize adverse
			 impacts to the structure and function of an ecosystem and adverse effects on
			 nontarget species and ecosystems; and
				(B)emphasize
			 integrated management techniques.
				(4)Harmful
			 nonnative speciesThe term harmful nonnative species
			 means, with respect to a particular ecosystem in a particular region, any
			 species, including its seeds, eggs, spores, or other biological material
			 capable of propagating that species, that is not native to that ecosystem and
			 has a demonstrable or potentially demonstrable negative environmental or
			 economic impact in that region.
			(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(6)National
			 management planThe term National Management Plan
			 means the management plan referred to in section 5 of Executive Order No. 13112
			 of February 3, 1999, and entitled Meeting the Invasive Species
			 Challenge.
			(7)Refuge
			 resourcesThe term refuge resources means all land
			 and water, including the fish and wildlife species and the ecosystems and
			 habitats therein, that are owned, leased, managed through easement or
			 cooperative agreement, or otherwise managed by the by the Federal Government
			 through the United States Fish and Wildlife Service and located within the
			 National Wildlife Refuge System administered under the National Wildlife Refuge
			 Administration Act of 1966 (16 U.S.C. 668dd et seq.), including any waterfowl
			 production area.
			(8)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Fish and Wildlife Service.
			(9)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any
			 other territory or possession of the United States, and any Indian
			 tribe.
			4.Refuge Ecology
			 Protection, Assistance, and Immediate Response (REPAIR) Grant Program
			(a)In
			 generalThe Secretary may provide—
				(1)a grant to any
			 eligible applicant to carry out a qualified plant control project in accordance
			 with this section; and
				(2)a grant to any
			 State to carry out an assessment project consistent with relevant State plans
			 that have been developed in whole or in part for the conservation of native
			 fish, wildlife, and their habitats, and in accordance with this section,
			 to—
					(A)identify harmful
			 nonnative plant and animal species that occur in the State that threaten or
			 negatively impact refuge resources;
					(B)assess the needs
			 to restore, manage, or enhance native fish and wildlife and their natural
			 habitats and processes in the State to compliment activities to control,
			 mitigate, or eradicate harmful nonnative plant and animal species negatively
			 impacting refuge resources;
					(C)identify
			 priorities for actions to address such needs;
					(D)identify
			 mechanisms to increase capacity building in a State or across State lines to
			 conserve and protect native fish and wildlife and their habitats and to detect
			 and control harmful nonnative plant and animal species that might threaten or
			 negatively impact refuge resources within the State; and
					(E)incorporate,
			 where applicable and to the extent consistent with this Act, the guidelines of
			 the National Management Plan.
					The grant
			 program under this section shall be known as the Refuge Ecology
			 Protection, Assistance, and Immediate Response Grant Program or the
			 REPAIR Program.(b)Functions of
			 the Secretary
				(1)In
			 generalThe Secretary shall—
					(A)publish
			 guidelines for and solicit applications for grants under this section not later
			 than 6 months after the date of enactment of this Act; and
					(B)receive, review,
			 evaluate, and approve applications for grants under this section.
					(2)Delegation of
			 authorityThe Secretary may delegate to another Federal
			 instrumentality the authority of the Secretary under this section, other than
			 the authority to approve applications for grants and make grants.
				(c)Eligible
			 applicantTo be an eligible applicant for purposes of subsection
			 (a)(1), an applicant shall—
				(1)be a State, local
			 government, interstate or regional agency, university, conservation
			 organization, or private person;
				(2)have adequate
			 personnel, funding, and authority to carry out and monitor or maintain a
			 control project; and
				(3)have entered into
			 an agreement with the Secretary or a designee of the Secretary, for a national
			 wildlife refuge or refuge complex.
				(d)Qualified
			 control project
				(1)In
			 generalTo be a qualified control project under this section, a
			 project shall—
					(A)control harmful
			 nonnative plant species on the lands or waters on which it is conducted;
					(B)include a plan
			 for monitoring the project area and maintaining effective control of harmful
			 nonnative plant species after the completion of the project, that is consistent
			 with standards for monitoring developed under subsection (i);
					(C)be conducted in
			 partnership with a national wildlife refuge or refuge complex;
					(D)be conducted on
			 land or water, other than national wildlife refuge land or water, that, for
			 purposes of carrying out the project, are under the control of the eligible
			 applicant applying for the grant under this section, on land or water on which
			 the eligible applicant has permission to conduct the project, or on adjacent
			 national wildlife refuge land or water administered by the United States Fish
			 and Wildlife Service referred to in subparagraph (C); and
					(E)encourage public
			 notice and outreach on control project activities in the affected
			 community.
					(2)Other factors
			 for selection of projectsIn ranking qualified control projects,
			 the Director may consider the following:
					(A)The extent to
			 which a project would address the operational and maintenance backlog
			 attributed to harmful nonnative plant species on refuge resources.
					(B)Whether a project
			 will encourage increased coordination and cooperation among one or more Federal
			 agencies and State or local government agencies or nongovernmental or other
			 private entities to control harmful nonnative plant species threatening or
			 negatively impacting refuge resources.
					(C)Whether a project
			 fosters public-private partnerships and uses Federal resources to encourage
			 increased private sector involvement, including consideration of the amount of
			 private funds or in-kind contributions to control harmful nonnative species or
			 national wildlife refuge lands or non-Federal lands in proximity to refuge
			 resources.
					(D)The extent to
			 which a project would aid the conservation of species that are listed under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
					(E)The extent to
			 which a project would aid the conservation of—
						(i)species listed by
			 the United States Fish and Wildlife Service as birds of management concern;
			 and
						(ii)species
			 identified by the Director of the United States Fish and Wildlife Service as
			 imperiled or at-risk species.
						(F)The extent to
			 which a project would aid the conservation of species identified as a
			 Species of Greatest Conservation Need in a comprehensive
			 wildlife conservation plan developed under the State wildlife grants
			 program.
					(G)The extent to
			 which a project would contribute to the restoration and protection of
			 terrestrial, freshwater aquatic, estuarine, coastal, and marine ecosystems,
			 such as the Everglades, the Great Lakes, and the Mississippi River, that are
			 determined to be priorities by the Director of the United States Fish and
			 Wildlife Service.
					(H)Whether a project
			 includes pilot testing or a demonstration of an innovative technology having
			 the potential for improved cost-effectiveness and reduced environmental risks
			 when controlling harmful nonnative plant species.
					(I)The extent to
			 which a project minimizes adverse impacts of control methods on ecosystems
			 affected by the project.
					(J)Whether a project
			 includes a comprehensive plan to prevent reintroduction of harmful nonnative
			 plant species controlled by the project.
					(e)Distribution of
			 control grant awardsIn making grants for control projects under
			 this section the Secretary shall, to the greatest extent practicable,
			 ensure—
				(1)a balance of
			 smaller and larger projects conducted with grants under this section;
			 and
				(2)an equitable
			 geographic distribution of projects carried out with grants under this section,
			 among all regions and States within which such projects are proposed to be
			 conducted.
				(f)Grant
			 duration
				(1)In
			 generalEach grant under this section shall be to provide funding
			 for the Federal share of the cost of a project carried out with the grant for
			 up to 2 fiscal years.
				(2)Renewal
					(A)In
			 generalIf the Secretary, after reviewing the reports under
			 subsection (g) regarding a control project, finds that the project is making
			 satisfactory progress, the Secretary may renew a grant under this section for
			 the project for an additional 3 fiscal years.
					(B)Monitoring and
			 maintenance planThe Secretary may renew a grant under this
			 section to implement the monitoring and maintenance plan required for a control
			 project under subsection (d)(1)(B) for up to 5 fiscal years after the project
			 is otherwise completed.
					(g)Reporting by
			 grantee
				(1)Control
			 projects; assessment projects
					(A)Control
			 projectsA grantee carrying out a control project with a grant
			 under this section shall report to the Secretary every 24 months or at the
			 expiration of the grant, whichever is of shorter duration.
					(B)Assessment
			 projectsA State carrying out an assessment project with a grant
			 under this section shall submit the assessment pursuant to subsection (a)(2) to
			 the Secretary no later than 24 months after the date on which the grant is
			 awarded.
					(2)Report
			 contentsEach report under this subsection shall include the
			 following information with respect to each project covered by the
			 report:
					(A)In the case of a
			 control project—
						(i)the
			 information described in subparagraphs (B), (D), and (F) of subsection
			 (j)(2);
						(ii)specific
			 information on the methods and techniques used to control harmful nonnative
			 plant species in the project area; and
						(iii)specific
			 information on the methods and techniques used to restore native fish,
			 wildlife, or their habitats in the project area.
						(B)A detailed report
			 of the funding for the grant and the expenditures made.
					(3)Interim
			 updateEach grantee under paragraph (1)(A) shall also submit
			 annually to the Secretary a brief synopsis and chronological list of projects
			 showing progress as a percentage of completion and use of awarded funds.
				(h)Cost sharing
			 for projects
				(1)Federal
			 shareExcept as provided in paragraphs (2) and (3), the Federal
			 share of the cost of a project carried out with a grant under this section
			 shall not exceed 75 percent of such cost.
				(2)Innovative
			 technology costsThe Federal share of the incremental additional
			 cost of including in a control project any pilot testing or a demonstration of
			 an innovative technology described in subsection (d)(2)(H) shall be 85
			 percent.
				(3)Projects on
			 refuge lands or watersThe Federal share of the cost of the
			 portion of a control project funded with a grant under this section that is
			 carried out on national wildlife refuge lands or waters, including the cost of
			 acquisition by the Federal Government of lands or waters for use for such a
			 project, shall be 100 percent.
				(4)Application of
			 in-kind contributionsThe Secretary may apply to the non-Federal
			 share of costs of a control project carried out with a grant under this section
			 the fair market value of services or any other form of in-kind contribution to
			 the project made by non-Federal interests that the Secretary determines to be
			 an appropriate contribution equivalent to the monetary amount required for the
			 non-Federal share of the activity.
				(5)Derivation of
			 non-Federal shareThe non-Federal share of the cost of a control
			 project carried out with a grant under this section may not be derived from a
			 Federal grant program or other Federal funds.
				(i)Monitoring and
			 maintenance of control grant projects
				(1)RequirementsThe
			 Secretary shall develop requirements for the monitoring and maintenance of a
			 control project to ensure that the requirements under subparagraphs (A) and (B)
			 of subsection (d)(1) are achieved.
				(2)Database of
			 grant project informationThe Secretary shall develop and
			 maintain an appropriate database of information concerning control projects
			 carried out with grants under this subsection, including information on project
			 techniques, project completion, monitoring data, and other relevant
			 information.
				(3)Use of existing
			 programsThe Secretary shall use existing programs within the
			 Department of the Interior to create and maintain the database required under
			 this subsection.
				(4)Public
			 availabilityThe Secretary shall make the information collected
			 and maintained under this subsection available to the public.
				(j)Reporting by
			 the Secretary
				(1)In
			 generalThe Secretary shall, by not later than 3 years after the
			 date of the enactment of this Act and biennially thereafter in the report under
			 section 8, report to the appropriate Committees on the implementation of this
			 section.
				(2)Report
			 contentsA report under paragraph (1) shall include an assessment
			 of—
					(A)trends in the
			 population size and distribution of harmful nonnative plant species in the
			 project area for each control project carried out with a grant under this
			 section, and in the adjacent areas as defined by the Secretary;
					(B)data on the
			 number of acres of refuge resources and native fish and wildlife habitat
			 restored, protected, or enhanced under this section, including descriptions of,
			 and partners involved with, control projects selected, in progress, and
			 completed under this section;
					(C)trends in the
			 population size and distribution in the project areas of native species
			 targeted for restoration, and in areas in proximity to refuge resources as
			 defined by the Secretary;
					(D)an estimate of
			 the long-term success of varying conservation techniques used in carrying out
			 control projects with grants under this section;
					(E)an assessment of
			 the status of control projects carried out with grants under this section,
			 including an accounting of expenditures by the United States Fish and Wildlife
			 Service, State, regional, and local government agencies, and other entities to
			 carry out such projects;
					(F)a review of the
			 environmental soundness of the control projects carried out with grants under
			 this section;
					(G)a review of
			 efforts made to maintain an appropriate database of grants under this section;
			 and
					(H)a review of the
			 geographical distribution of Federal money, matching funds, and in-kind
			 contributions for control projects carried out with grants under this
			 section.
					(k)Cooperation of
			 non-Federal interestsThe Secretary may not make a grant under
			 this section for a control project on national wildlife refuge lands or lands
			 in proximity to refuge resources before a non-Federal interest has entered into
			 a written agreement with a national wildlife refuge or refuge complex under
			 which the non-Federal interest agrees to—
				(1)monitor and
			 maintain the control project in accordance with the plan required under
			 subsection (d)(1)(B); and
				(2)provide any other
			 items of cooperation the Secretary considers necessary to carry out the
			 project.
				5.Creation of an
			 immediate response capability to harmful nonnative species
			(a)EstablishmentThe
			 Secretary may provide financial assistance for a period of not more than 3
			 fiscal years to enable an immediate response to outbreaks of harmful nonnative
			 plant species that threaten or may negatively impact refuge resources that are
			 at a stage at which rapid eradication or control is possible, and ensure
			 eradication or immediate control of the harmful nonnative plant species.
			(b)Requirements
			 for assistanceThe Secretary, after consulting with the Governor
			 of the State, shall provide assistance under this section to local and State
			 agencies, universities, or nongovernmental entities for the eradication of an
			 immediate harmful nonnative plant species threat only if—
				(1)there is a
			 demonstrated need for the assistance;
				(2)the harmful
			 nonnative plant species is considered to be an immediate threat to refuge
			 resources, as determined by the Secretary; and
				(3)the proposed
			 response to such threat—
					(A)is technically
			 feasible; and
					(B)minimizes adverse
			 impacts to the structure and function of national wildlife refuge ecosystems
			 and adverse effects on nontarget species.
					(c)Amount of
			 financial assistanceThe Secretary shall determine the amount of
			 financial assistance to be provided under this section with respect to an
			 outbreak of a harmful nonnative species, subject to the availability of
			 appropriations.
			(d)Cost
			 shareThe Federal share of the cost of any activity carried out
			 with assistance under this section may be up to 100 percent.
			(e)Monitoring and
			 reportingThe Secretary shall require that persons receiving
			 assistance under this section monitor and report on activities carried out with
			 assistance under this section in accordance with the requirements that apply
			 with respect to control projects carried out with assistance under section
			 4.
			6.Cooperative
			 volunteer harmful nonnative species monitoring and control program
			(a)In
			 generalConsistent with the National Wildlife Refuge System
			 Volunteer and Community Partnership Enhancement Act of 1998 (Public Law
			 105–242), the Secretary shall establish a cooperative volunteer monitoring and
			 control program to administer and coordinate projects implemented by partner
			 organizations concerned with national wildlife refuges to address harmful
			 nonnative species that threaten national wildlife refuges or adjacent
			 lands.
			(b)Eligible
			 activitiesEach project administered and coordinated under this
			 section shall include 1 of the following activities:
				(1)Habitat
			 surveys.
				(2)Detection and
			 identification of new introductions or infestations of harmful nonnative plant
			 and animal species.
				(3)Harmful nonnative
			 plant species control projects.
				(4)Public education
			 and outreach to increase awareness concerning harmful nonnative species and
			 their threat to the refuge system.
				7.Relationship to
			 other authorities
			(a)Authorities,
			 etc. of SecretaryNothing in this Act affects authorities,
			 responsibilities, obligations, or powers of the Secretary under any other
			 statute.
			(b)State
			 authorityNothing in this Act preempts any provision or
			 enforcement of State statute or regulation relating to the management of fish
			 and wildlife resources within such State.
			8.Biennial
			 reportNot later than 2 years
			 after the date of enactment of this Act and biennially thereafter, the
			 Secretary shall prepare and submit to Congress and the National Invasive
			 Species Council—
			(1)a comprehensive
			 report summarizing all grant activities relating to invasive species initiated
			 under this Act including—
				(A)State assessment
			 projects;
				(B)qualified control
			 projects;
				(C)immediate
			 response activities; and
				(D)projects
			 identified in the Refuge Operations Needs database or the Service Asset and
			 Maintenance Management System database of the United States Fish and Wildlife
			 Service;
				(2)a list of grant
			 priorities, ranked in high, medium, and low categories, for future grant
			 activities in the areas of—
				(A)early detection
			 and rapid response;
				(B)control,
			 management, and restoration;
				(C)research and
			 monitoring;
				(D)information
			 management; and
				(E)public outreach
			 and partnership efforts; and
				(3)information
			 required to be included under section 4(k).
			9.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act such sums as may be necessary.
			(b)Allowance for
			 immediate responseOf the amounts appropriated to carry out this
			 Act no more than 25 percent shall be available in any fiscal year for financial
			 assistance under section 5.
			(c)Continuing
			 availabilityAmounts appropriated under this Act may remain
			 available until expended.
			(d)Administrative
			 expensesOf amounts available each fiscal year to carry out this
			 Act, the Secretary may expend not more than 3 percent or up to $100,000,
			 whichever is greater, to pay the administrative expenses necessary to carry out
			 this Act.
			
